                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

    ALFRED SIMS,                                                     CIVIL ACTION
        Plaintiff

    VERSUS                                                           NO. 19-11439

    USAA GENERAL INDEMNITY                                           SECTION: “E”(4)
    COMPANY, ET AL.,
        Defendants


                                 ORDER AND REASONS

         Before the Court is a motion to remand filed by Plaintiff Alfred Sims. 1 Defendant

James River Insurance Co. (James River) opposes this motion. 2

                                      BACKGROUND

         This case arises from a four-vehicle rear-end collision. 3 According to Plaintiff, on

July 9, 2018, Rashai Smooth rear-ended a stopped vehicle operated by Rashad Ketchens. 4

This pushed Ketchens’ vehicle into a vehicle operated by Sylvia Workman, and

Workman’s vehicle then hit Plaintiff’s vehicle. 5 Plaintiff’s vehicle was insured by Lyndon

Southern and James River, Workman’s by GEICO, Ketchens’ by Progressive, and

Smooth’s by USAA General Indemnity Company. 6

         On February 5, 2019, Plaintiff filed suit against his insurers and all three drivers

(Smooth, Ketchens, and Workman) along with their respective insurers. 7 All defendants




1 R. Doc. 6.
2 R. Doc. 7.
3 R. Doc. 1 ¶ 2.
4 Id.
5 Id.
6 Id. ¶¶ 6–9.
7 Id. ¶ 1.


                                               1
but Rashai Smooth were served. 8 Defendant James River sought removal based on

diversity on July 1, 2019. 9

       Plaintiff is a citizen of Louisiana. 10 The insurers are all citizens of states other than

Louisiana. 11 The three defendant drivers, however, are all Louisiana citizens. 12 On July 31,

2019, Plaintiff filed a motion to remand this case to state court because the parties lack

complete diversity. 13 Defendant James River opposes this motion on grounds that the

non-diverse defendants were improperly joined. 14

                                      LEGAL STANDARD

       “Federal courts are courts of limited jurisdiction; without jurisdiction conferred by

statute, they lack the power to adjudicate claims.” 15 Pursuant to 28 U.S.C. § 1332, federal

district courts have original jurisdiction over all civil matters in which the plaintiffs are

citizens of different states from the defendants and the amount in controversy exceeds

$75,000. 16 Only if these requirements are met may a defendant remove the action to

federal court. 17 There is an exception to this complete diversity rule, however. If a non-

diverse defendant has been “improperly joined,” a defendant may nonetheless remove the

action, and the improperly joined defendant’s citizenship is disregarded for purposes of




8 R. Doc. 6-1 ¶ 2.
9 R. Doc. 1.
10 Id. ¶ 4.
11 Id. ¶¶ 6–10.
12 Id.
13 R. Doc. 6.
14 R. Doc. 7.
15 In re FEMA Trailer Formaldehyde Products Liab. Litig. (Miss. Plaintiffs), 668 F.3d 281, 286 (5th Cir.

2012).
16 28 U.S.C. § 1332(a).
17 See 28 U.S.C. § 1441(a).


                                                   2
determining whether the federal court has diversity jurisdiction. 18 The removing party

bears the burden of showing subject-matter jurisdiction exists and removal is proper. 19

        Defendants in this case do not dispute Plaintiff, Ketchens, and Workman are all

Louisiana citizens. 20 Smooth also is a Louisiana citizen, but because Smooth had not been

served at the time of removal, Smooth’s citizenship does not defeat diversity. 21 The

presence of defendants Ketchens and Workman, however, if properly joined, defeats

complete diversity of citizenship and requires remand to state court. Defendant James

River’s only potential basis for diversity jurisdiction is that Ketchens and Workman were

improperly joined. 22

                                      LAW AND ANALYSIS

        In cases removed based on diversity jurisdiction and improper joinder, the

removing party must show either: “(1) actual fraud in the pleading of jurisdictional facts,

or (2) inability of the plaintiff to establish a cause of action against the non-diverse party

in state court.” 23 A party claiming improper joinder bears a heavy burden of proof. 24

Defendant James River does not assert any fraud in the pleadings in this case. James

River asserts only that Plaintiff has no possible cause of action against the non-diverse

defendants. 25

        “The test for improper joinder where there is no allegation of actual fraud is

whether the defendant has demonstrated that there is no possibility of recovery by the



18 Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016) (en banc).
19 See Manguno v. Prudential Property & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).
20 R Doc. 1 ¶¶ 5–8.
21 Harvey v. Shelter Ins. Co., No. CIV.A. 13-392, 2013 WL 1768658, at * 1 (E.D. La. Apr. 24, 2013).
22 R. Doc. 1, at 4.
23 Travis v. Irby, 326 F.3d 644, 646–47 (5th Cir. 2003) (citing Griggs v. State Farm Lloyds, 181 F.3d 694,

698 (5th Cir. 1999)).
24 McDonal v. Abbott Labs., 408 F.3d 177, 183 (5th Cir. 2005).
25 R. Doc. 7, at 2.


                                                    3
plaintiff against an in-state defendant.” 26 “In determining the validity of an allegation of

improper joinder, the district court must construe factual allegations, resolve contested

factual issues, and resolve ambiguities in the controlling state law in the plaintiff’s

favor.” 27 “The court may conduct a Rule 12(b)(6)-type analysis, looking initially at the

allegations of the complaint to determine whether the complaint states a claim under state

law against the in-state defendant.” 28 While the standard for evaluating a claim of

improper joinder is similar to the standard used when evaluating a Rule 12(b)(6) motion

for failure to state a claim, the scope of the Court’s inquiry is broader than it would be

with a Rule 12(b)(6) motion; the Court will not “pre-try” the case, but the Court may, in

its discretion, “pierce the pleadings” under certain circumstances and consider summary

judgment type evidence to determine whether the plaintiff’s claim has a factual basis. 29

This summary inquiry is “appropriate only to identify the presence of discrete and

undisputed facts that would preclude plaintiff’s recovery” against any non-diverse

defendant. 30 “[T]he inability to make the requisite decision in a summary manner itself

points to an inability of the removing party to carry its burden.” 31

       Plaintiff’s petition alleges Ketchens and Workman are liable for failing to stop

before causing the accident and failing to maintain control of their vehicles. 32 According

to Defendant James River, Ketchens and Workman were not moving at the time of the

accident. 33 In support, James River offers Ketchens’ and Workman’s responses to



26 Rodrigue v. Continental Ins. Co., No. 14-1797, 2014 WL 4999465, at *2 (E.D. La. Oct. 7, 2014) (citing

Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004)).
27 Id. (citing Burden v. Gen. Dynamics Corp., 60 F.3d 213, 216 (5th Cir. 1995)).
28 Smallwood, 385 F.3d at 573.
29 Ross v. Citifinancial, Inc., 344 F.3d 458, 461 (5th Cir. 2003).
30 Smallwood, 385 F.3d at 573–74.
31 Id. at 574.
32 R. Doc. 1-1 ¶¶ 13–14.
33 R. Doc. 1 ¶ XV.


                                                   4
requests for admission in which they admit they were stopped at the time of the

collision. 34 Plaintiff argues the responses are not verified, 35 and the record shows the

responses were signed by Ketchens’ and Workman’s attorneys and not by them. 36 Plaintiff

requests an opportunity to depose Ketchens and Workman to determine whether their

vehicles were stopped and to determine other relevant facts concerning the sequence of

events during the accident. 37

        “When subject matter jurisdiction is challenged, a court has authority to resolve

factual disputes, and may devise a method to . . . mak[e] a determination as to jurisdiction,

‘which may include considering affidavits, allowing further discovery, hearing oral

testimony, [or] conducting an evidentiary hearing.’” 38 “The Court possesses a substantial

amount of discretion when addressing requests for jurisdictional discovery.” 39

        Because the propriety of joining Ketchens and Workman may be determined by a

limited inquiry into the sequence of events occurring during of the accident, the Court

agrees with Plaintiff’s request for discovery and finds it appropriate to reserve judgment

on the question of improper joinder and allow limited jurisdictional discovery.

                                          CONCLUSION

        IT IS ORDERED that the Court’s ruling on Plaintiff’s Motion to Remand 40 is

DEFERRED.




34 R. Doc. 1-2; R. Doc. 1-3.
35 R. Doc. 6-1 ¶ 16.
36 R. Doc. 1-2; R. Doc. 1-3.
37 R. Doc. 6-1 ¶ 16.
38 Turner Bros. Crane & Rigging, L.L.C. v. Kingboard Chem. Holding Ltd., No. 06-88-A, 2007 WL

2848154, at *2 (M.D. La. Sept. 24, 2007) (quoting Moran v. Kingdom of Saudi Arabia, 27 F.3d 169, 172
(5th Cir. 1994)).
39 Bryant v. Holder, 809 F. Supp. 2d 563, 571 (S.D. Miss. 2011) (citing Seiferth v. Helicopteros Atuneros,

Inc., 472 F.3d 266, 276–77 (5th Cir. 2006).
40 R. Doc. 6.


                                                    5
       IT IS FURTHER ORDERED that the parties are given leave to conduct limited

jurisdictional discovery by deposing Rashad Ketchens and Sylvia Workman concerning

the sequence of events during the accident which is the subject of this action. Plaintiff is

given leave to file a supplemental memorandum in support of his motion to remand, with

summary judgment-type evidence attached as exhibits, on or before October 7, 2019.

Defendant is given leave to file a supplemental memorandum in opposition to Plaintiff’s

motion to remand on or before October 14, 2019.


       New Orleans, Louisiana, this 3rd day of September, 2019.


                     ______________________ _________
                              SUSIE MORGAN
                       UNITED STATES DISTRICT JUDGE




                                             6
